Motion of defendant heard by Guion, J., at March Term, 1910, of MARTIN, for a change of venue.
The plaintiff instituted this action against the defendant, a corporation, in Martin County, to recover damages for the negligent killing of her intestate, J. W. Roberson, while in the service of the defendant. The injuries resulting in immediate death of Roberson were received by him in  Warren County.  His Honor found the following facts: "That the plaintiff administratrix *Page 100 
and her intestate were residents of the county of Martin at the date of the alleged death of intestate; that the Greenleaf Johnson Lumber Company is a corporation engaged in the lumber business, with its principal office and place of business in Warren County, and in connection with its lumber business is engaged in running and operating a steam railroad for the transportation of its own logs and lumber only, and neither equipped for nor engaged in the transportation of passengers thereon; said railroad being operated under and by virtue of the special acts of the General Assembly, Private Laws 1889, ch. 27."  Whereupon his Honor denied the motion for a change of venue and the defendant excepted and appealed to this Court.
While section 3 of the act incorporating the defendant (122)  (Private Laws 1889, ch. 27) provides that Norfolk, Virginia, shall be the place of its principal office, this Court held in Simmons v. Steamboat Company, 113 N.C. 147: "It has been held without reference to any express provision of law or specific requirement of the charter, that it is the duty of a corporation to keep its principal place of business, its books and records and its principal officers within the State which incorporates it, to an extent necessary to the fullest jurisdiction and visitorial power of the State and its courts, and the efficient exercise thereof in all proper cases which concern said corporation."  While at the time of that decision (1893) there was no statute specifically imposing such duty upon a corporation created under the laws of this State, it was held that there was "a general system of legislation" imposing such duty.  But the Act of 1901, now section 1179, specifically requires that, "Every corporation shall maintain a principal office in this State, and have an agent in charge thereof, wherein shall be kept the stock and transfer books for the inspection of all who are authorized to see same, and for the transfer of stock," and the same act, now section 1176, Revisal, provides the method to be pursued to change the location of the principal office from one place in the State to another in the State.  Although a domestic corporation may be authorized to maintain an office at some point beyond the State, at which some corporate meetings may be held, under our present statutes the corporation is not absolved from the duty of maintaining a principal office in some county in this State, which fixes its residence in such county for the purpose of suing and being sued.  Garrett v. Bear, 144 N.C. 23.  The words "principal place of business," as used in section 422, Revisal, must be regarded as synonymous with the words *Page 101 
principal office,  as used in sections 1137, 1176, 1179, and other sections of the Revisal.  The purpose of section 422, Revisal, was not to change the provisions of section 424, Revisal, or to deny to a plaintiff the right to bring his action against a domestic corporation in the county in which he resides, except, of course, in those causes of action where the venue for trial is particularly fixed by other sections of the Revisal, such as sections 419, 420, 421, Revisal. Propst v. R. R.,139 N.C. 397. The sole purpose of this section was to remedy       (123) a defect in our statute law, as construed in Cline v.Mfg. Co., 116 N.C. 837; Alliance v. Murrell, 119 N.C. 124, in which cases it was held that a domestic corporation had no residence within the meaning of section 424, Revisal (Code, sec. 192), although it had a principal office or place of business in the State and, being without a legal residence in any particular county in the State, it could be sued to its great inconvenience and loss, by a non-resident in any county designated in the summons.  This defect was remedied; and a domestic corporation can be sued in the same venue as an individual, except railroads under the proviso of section 424, Revisal. His Honor also finds that the intestate, at the time the injury was received resulting in his death, was a resident of Martin County, and that the plaintiff his administratrix, was a resident of the same county at the commencement of the action.  It is immaterial, in determining the proper venue of this action, to decide whether the defendant is a "railroad" within the meaning of that word as used in the proviso to section 424, Revisal, it being alleged that the plaintiff, an employee, was negligently killed on defendant's lumber road, because if a "railroad" (as that word is applied in Blackburn v. Lumber Co., 152 N.C. 361, and cases cited), Martin County was the residence of the plaintiff and her intestate at the time the cause of action accrued; and if not a "railroad," then the action was properly brought in that county, as the plaintiff resided therein at the commencement of the action.  We think his Honor properly denied the motion of defendant to change the venue, and his judgment is
Affirmed.
Cited: Rackley v. Lumber Co., post, 173; Smith v. Patterson,159 N.C. 112. *Page 102 
(124)